DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 19 and 21-27 are allowed. The following is an examiner's statement of reasons for allowance: The claims 19 and 21-27 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) cause a display to display a first object for selecting one of the received setting values of the first setting item and a second object for selecting one of the received setting values of the second setting item; and restrict, based on the received first combination, setting a combination of the first setting value and the second setting value among combinations of setting values set by the first object and the second object. 


Claims 28-33 are allowed. The following is an examiner's statement of reasons for allowance: The claims 28-33 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) transmit, to the image forming apparatus, the print setting values set via the print setting screen, in a case that itis determined the second combination of the print setting values set via the print setting screen is not included in the received one or more first combinations; receive a result of a verification from the image forming apparatus that has received the print setting values; and transmit print data to the image forming apparatus that transmitted the result of the verification. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2009/0225366 to Emori which teaches a print server receives a transmission request and a printer ID from a client device, acquires print function information corresponding to the printer ID from print-function information DBs, and acquires function restriction information from a function-restriction information DB of a printer control server. The print server then generates setting screen information based on the print function information and the function restriction information, and transmits the setting screen information to the client device. The client device receives the setting screen information, and creates and displays a setting screen by using the setting screen information. However, Emori fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.             
 
 The other closest prior art is US Publication No. 2017/0160997 to Morita et al. which  teaches a control method for an information processing apparatus which prevent a page of a print job including a print setting which cannot be addressed by an image forming apparatus from being transmitted to the image forming apparatus. A print job generated in a printer driver to cause an image forming apparatus to perform printing is received from the printer driver. A print setting included in the received print job is analyzed based on conflict information for managing a combination that includes a combination of contents of print setting items that causes a conflict and is unmanageable by the printer driver. When the print job is transmitted, at least a page that causes a conflict with respect to the image forming apparatus, in the print job, is not transmitted based on a result of the analysis. However, Morita et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675